Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s Response


In Applicant’s Response dated 01/11/2021, Applicant argued against all rejections previously set forth in the Office Action dated 10/09/2020.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection would be the same under either status.  
A reference to specific paragraphs, columns, pages, or figures in a cited prior art reference is not limited to preferred embodiments or any specific examples. It is well settled that a prior art reference, in its entirety, must be considered for all that it expressly teaches and fairly suggests to one having ordinary skill in the art. Stated differently, a prior art disclosure reading on a limitation of Applicant's claim cannot be ignored on the ground that other embodiments disclosed were instead cited. Therefore, the Examiner's citation to a specific portion of a single prior art reference is not intended to exclusively dictate, but rather, to demonstrate an exemplary disclosure commensurate with the specific limitations being addressed. In re Heck, 699 F.2d 1331,1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009,158 USPQ 275, 277 (CCPA 1968)). In re: Upsher-Smith Labs. v. 

	
	Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.




2.	Claims 1-16 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Liang: U.S. Patent Application Pub. No. 2008/0222294.

Liang expressly teaches:
Claim 1. A method for providing a user experience on a multimodal communications terminal configured to communicate according to a plurality of communication methods, comprising: executing, by a processor, a single application that provides a user experience (UX) for controlling user selection of preferences of the plurality of communication methods when 
providing, by the processor via the single application, a selectable control that is persistent such that the selectable control is displayed in any screen of the single application, wherein the control allows selection of one of the plurality of communication methods to use for a particular communication session (fig. 5; [0006][0007][0042]: allowing selection of one communication path to use for the incoming communication).  
Claim 2. The method of claim 1, wherein the selectable control comprises dynamic menus of communication method options ([0042]: options for communication paths).  
Claim 3. The method of claim 1, wherein the plurality of communication methods comprises a plurality of call origination methods ([0042]: incoming call paths).  
Claim 4. The method of claim 3, wherein the plurality of call origination methods comprises at least two of Session Initiation Protocol (SIP), cellular voice, or public switch telephone network (PSTN) voice ([0042]: cellular network and IP network calls for incoming communications).  
Claim 5. The method of claim 1, wherein the plurality of communication methods comprises a plurality of call delivery methods (fig. 8; [0045]: outgoing call paths).  
Claim 6. The method of claim 5, wherein the plurality of call delivery methods comprises at least two of cellular voice, SIP, or PSTN voice ([0045]: cellular network and IP network calls for outgoing communications).  
Claim 7. The method of claim 1, wherein the selectable control comprises a first option for selecting a call origination method preference and a separate second option for selecting a call 
Claim 8. The method of claim 1, further comprising: determining, by the processor, a supported set of the plurality of communication methods that are available; and displaying, by the processor, via the selectable control the supported set ([0042][0045]: providing available communication paths to be selected).
Claims 9-16:
The subject matter recited in Claims 9-16 corresponds to the subject matter recited in Claims 1-8, respectively.  Thus Liang discloses every limitation of Claims 9-16, as indicated in the above rejections for Claims 1-8.

Response to Arguments

Applicant’s arguments against the rejections based on 35 U.S.C. § 102 with respect
 to Claims 1-16 have been considered, but they are not persuasive.

Applicant argues that Liang fails to disclose:
“providing, by the processor via the single application, a selectable control that is persistent such that the selectable control is displayed in any screen of the single application, wherein the control allows selection of one of the plurality of communication methods to use for a particular communication session,” as recited in claims 1 and 9.
The examiner disagrees. It should be noted that since the prior art, Liang, is used to establish a prima facie case of anticipation, following is Examiner’s response that Liang teaches each and every element of a claim either expressly or inherently, with respect to the above limitation of claims 1 and 9.  
First of all, regarding the first element of the above limitation, “providing, by the processor via the single application...,” Liang expressly teaches that a method for managing communications using a user’s mobile device is implemented using a single computer program.  Liang states in [0007], “[t]he method can be implemented using a computer program embodied on a computer readable medium...” (emphasis added).  Thus, Liang clearly teaches to provide a processor via a single application.
Second, regarding the second element of the above limitation, “a selectable control that is persistent.”  Liang further expressly teaches that the method for managing communications using a user’s mobile device is associated with wireless network access points by selecting a channel from a list of available channels, scanning the selected channel, and adjusting the list.  Liang states in [0011], “... a method of managing an association with one or more wireless network access points by selecting a channel from a list of available channels that are sorted based on one or more criteria, scanning the selected channel and adjusting the list ...” (emphasis added).  Thus a selectable control over selecting an access point is persistent by means of selecting a channel, scanning the selected channel, and adjusting the list of available channels.  Thus, Liang clearly teaches a persistent selectable control. 
Third, regarding the third element of the above limitation, “the selectable control is displayed in any screen of the single application.”  Liang further expressly teaches that a user of mobile device has control over network choices, and not the network operators. Liang states in [0006], “[t]he user of the mobile device, therefore, has control over ‘network choice’ instead of user of mobile device is presented with network options or choices to be selected on a screen. 
Fourth, regarding the fourth element of the above limitation, “the control allows selection of one of the plurality of communication methods to use for a particular communication session.”  Liang further expressly teaches that a method of monitoring parameters associated with network communication methods to be selected for a particular communication session ([0007][0042]).  Liang states in [0007], “... provides a method of monitoring one or more parameters associated with the first network path and the second network path using the mobile communications device, selecting one of the network paths based on one or more criteria...”  (emphasis added).  Liang further expressly provides an example and states in [0042], “... the first network path can be a cellular network and the second network path can be an IP network... [i]f, however, the second network path is the selected network.... a transfer from the first network path to the second network path is initiated...” (emphasis added).  Thus, Liang clearly teaches that the user of mobile device allows selection of one particular communication method for a communication session.
Accordingly, Liang clearly discloses:
“providing, by the processor via the single application, a selectable control that is persistent such that the selectable control is displayed in any screen of the single application, wherein the control allows selection of one of the plurality of communication methods to use for a particular communication session,” as recited in claims 1 and 9.


Conclusion

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAEHO D SONG whose telephone number is (571)272-7524.  The examiner can normally be reached on Mon-Fri. 8:00-4:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar Paula can be reached on (571) 272-4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/Daeho D Song/
Primary Examiner, Art Unit 2177